UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
BETTY CLAYTON,                )
                              )
     Plaintiff,               )
                              )
     v.                       )     Civil Action No. 11-1889 (RWR)
                              )
DISTRICT OF COLUMBIA, et al., )
                              )
     Defendants.              )
______________________________)

                  MEMORANDUM OPINION AND ORDER

     Plaintiff Betty Clayton brings suit against the District of

Columbia (“District”) and the District of Columbia National Guard

(“DCNG”), alleging that the District violated the D.C.

Whistleblower Protection Act (“DC-WPA”), D.C. Code § 1-615.51 et

seq., the D.C. False Claims Act (“DC-FCA”), D.C. Code § 2-381.01

et seq.,1 and D.C. common law by retaliating against her for

making protected disclosures and for engaging in other protected

conduct, and the defendants violated the United States

Constitution by depriving her of her property interest in her

employment without due process.2   Clayton also seeks a


     1
       Clayton brings her claims under D.C. Code § 2-308.16 et
seq. However, after Clayton filed her amended complaint, the DC-
FCA was recodified at D.C. Code § 2-381.01 et seq.
     2
       Although Clayton’s amended complaint appears to allege all
five counts against the District and the DCNG, Clayton states in
her opposition to the defendants’ motions to dismiss that “the
crux of Plaintiff’s claim against DCNG is as to the due process
violations.” Pl.’s Consolidated Opp’n to Defs.’ D.C. & D.C.
Nat’l Guard’s Mots. to Dismiss Am. Compl., Mem. of P. & A. in
                                -2-

declaratory judgment that D.C. Code § 1-609.58(a) is

unconstitutional.   The defendants move to dismiss the complaint

under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim, and the DCNG moves under Rule 12(b)(1) to dismiss

the complaint for lack of subject matter jurisdiction.     Because

the court lacks subject matter jurisdiction over Clayton’s claims

against the DCNG, the DCNG’s motion to dismiss will be granted.

Because Clayton had amply pled a causal connection between her

protected disclosures and the adverse employment action and shown

that her DC-WPA claim is not time-barred, Clayton’s claims under

DC-WPA and DC-FCA against the District will not be dismissed.

Because Clayton failed to state a claim against the District

under D.C. common law and the Fifth Amendment of the U.S.

Constitution, Counts Three, Four, and Five of Clayton’s amended

complaint will be dismissed as to the District.

                            BACKGROUND

     Clayton’s amended complaint makes the following factual

assertions.   In June 2008, Clayton was appointed as the Director

of the D.C. Government Operations Division of the DCNG.    Am.

Compl. ¶ 5.   The D.C. Government Operations Division is

“simultaneously a Directorate within Joint Force [Headquarters],

DC National Guard and an agency of the Government of the District



Supp. of Pl.’s Consolidated Opp’n to Defs.’ D.C. & D.C. Nat’l
Guard’s Mots. to Dismiss Am. Compl. (“Pl.’s Opp’n”) at 35 n.3.
                                   -3-

of Columbia.”   Id. ¶ 9.3    When Clayton was appointed, the

Director of the D.C. Government Operations Division was a Career

Service position.   Id. ¶ 6.4    During the events relevant to the

complaint, Clayton reported to Major General Errol Schwartz, the

Commanding General of the Joint Force Headquarters of the DCNG.

Id. ¶¶ 7, 13.   General Schwartz also completed Clayton’s

performance evaluations and Clayton always received “flawless

employment appraisals.”     Id. ¶ 10.    As the Commanding General of

the DCNG, General Schwartz is a federal employee of the

Department of Defense.      See D.C. Code § 49-301(b).

     As the agency head, Clayton was “under an obligation and

duty to investigate and discipline potential wrongdoing at the

DCNG as well as report fraud, waste and abuse.”      Am. Compl. ¶ 11.

In this capacity, from April 2010 through August 2010, Clayton

reported several incidents of unlawful conduct within the DCNG.

For example, Tamera Jones, General Schwartz’s administrative

assistant, filed a sexual harassment complaint against the

General.   Id. ¶ 14.   Despite pressure from Judge Advocate General

(“JAG”) and federal Inspector General investigators “to not file


     3
       “The Division serves as the primary link between the
District and the DCNG[.]” Def. D.C.’s Mot. to Dismiss the Am.
Compl., Mem. of P. & A. in Supp. of Def. D.C.’s Mot. to Dismiss
the Am. Compl. (“District’s Mem.”) at 3.
     4
       A Career Service employee “can be terminated only for
‘cause,’ and such terminations are subject to appeal to the
District’s Office of Employee Appeals (‘OEA’).” District’s Mem.
at 3-4 (citing D.C. Code. § 1-608.01(a)(13); Am. Compl. ¶ 104).
                                  -4-

or report the sexual harassment allegations made by Ms. Jones[,]”

Clayton reported Jones’s allegations in April 2010.     Id. ¶¶ 16-

18.   Shortly after Clayton reported the sexual harassment

complaint, General Schwartz threatened Clayton saying “we’ll see

who’s sitting in that seat on October 1st.”     Id. ¶¶ 19-20.

General Schwartz made similar termination threats in June or July

2009, January 2010, and September 2010.     Id. ¶ 68.

        Later, Clayton reported that Charlotte Clipper, the Human

Resources Supervisor of the D.C. Government Operations Division,

had “engaged in behavior that was inappropriate and against

policy on numerous occasions.”    Id. ¶¶ 8, 22.    For example,

Clayton reported that Clipper had used a DCNG credit card to

illegally pay for attorney’s fees for a non-work-related matter

for a former employee, and that Clipper had promoted herself,

“wrote her own performance evaluation for an incentive award,”

and “inappropriately removed paychecks from the DCNG building[.]”

Id. ¶¶ 24-29, 32.    Again, JAG investigators tried to stop Clayton

from reporting Clipper’s violations, id. ¶¶ 36-37, but Clayton

reported the violations, id. ¶ 38.      Clayton also reassigned

Clipper and attempted to have her terminated from the DCNG.       Id.

¶ 40.    Clayton reported these and other violations to General

Schwartz.    Id. ¶ 65.

        In May 2010, “General Schwartz’s staff solicited the advice

of the D.C. Human Resources Department’s General Counsel
                                -5-

regarding General Schwartz’s administrative authority over the

employees of the Government Operations Division.”   Id. ¶ 70.       On

August 27, 2010, Attorney General Nickles responded to

General Schwartz’s inquiry stating that the Division is a

“subordinate agency of the Mayor of the District of Columbia” and

that the Director of the Government Operations Division is “a

District employee” who is “subject to the personnel rules,

regulations, laws and the policy of the District[.]”    Def. D.C.’s

Mot. to Dismiss the Am. Compl. (“District’s Mot.”), Ex. (Letter

from Peter J. Nickles, Attorney General for the District of

Columbia, to Major General Erroll [sic] R. Schwartz, Commanding

General, District of Columbia National Guard (Aug. 27, 2010) at

1-2).   The Director’s “chief responsibility” is “[s]upervision of

District personnel assigned to the DCNG.”   Id. at 2.    Although

the Division is a District agency, in light of the Division’s

mission “to facilitate the coordination of operational programs

so that the National Guard can efficiently respond to natural and

civil emergencies in the District,” the Commanding General has

“the opportunity to collaborate with District officials regarding

the personnel matters of the Division[.]”   Id.   The Commanding

General is also “free to confer with the Mayor” on personnel

matters “if personnel problems rise to the level where it impacts

the readiness of the National Guard[.]”   Id.
                                  -6-

        In August 2010, Clayton also met with Attorney General

Nickels to discuss “the interplay between the Government

Operations Division of the DCNG and the DCNG.”     Am. Compl. ¶ 77.

The Attorney General told Clayton that she should report to Neil

Albert, the District of Columbia City Administrator and a close

personal friend of General Schwartz.    Id.   After meeting with the

Attorney General, Clayton contacted Albert numerous times but was

told that Albert could meet with her no sooner than mid-November

2010.       Id.

        On September 27, 2010, Clayton received a letter stating

that the Director position was being reclassified from a Career

Service position to an at-will, Management Supervisory Service

(“MSS”) position under D.C. Code § 1-609.58(a).5    Id. ¶¶ 74, 78.


        5
       D.C. Code § 1-609.58(a) provides:
     Persons currently holding appointments to positions in
     the Career Service who meet the definition of
     “management employee” as defined in § 1-614.11(5) shall
     be appointed to the Management Supervisory Service
     unless the employee declines the appointment. Persons
     declining appointment shall have priority for
     appointment to the Career Service if a vacant position
     for which they qualify is available within the agency
     and is acceptable to the employee. If no such vacant
     position is available, a 30-day separation notice shall
     be issued to the employee, who shall be entitled to
     severance pay in the manner provided by § 1-624.09.
D.C. Code § 1-609.58. This provision was added to the D.C.
Government Comprehensive Merit Personnel Act in June 1998. Even
though the language of the statute uses the modifier “currently,”
it appears that the District has previously used the process
outlined in the statute to reappoint to an MSS position a
management employee who was appointed to a Career Service
position after 1998. See, e.g., Final Brief for Appellees,
Geleta v. Gray, 645 F.3d 408 (D.C. Cir. 2011) (No. 10-7026), 2010
                                 -7-

After learning that there were no vacant Career Service

positions, Clayton accepted that her Director position would be

converted to an MSS position.   Id. ¶ 75.    On October 26, 2010,

Clayton received a notification from Albert that she was being

terminated without cause effective November 10, 2010.    Id. ¶ 76.

     On October 26, 2011, Clayton filed suit against the District

and the DCNG.   In Clayton’s five-count amended complaint, Clayton

alleges in Counts One and Two that the District retaliated

against her for making protected disclosures and engaging in

protected conduct in violation of the DC-WPA and the DC-FCA

respectively.   Id. ¶¶ 86-97.   Count Three alleges that the

District wrongfully terminated Clayton in violation of District

of Columbia common law.   Id. ¶¶ 98-102.    Count Four alleges that

the District and the DCNG violated Clayton’s constitutional due

process rights by depriving Clayton of her protected property

interest in her employment and right to seek review of any

termination of her employment with the Office of Employee Appeals

(“OEA”) without due process, and seeks money damages for the

constitutional violation.   Id. ¶¶ 103-07.    Count Five seeks a




WL 6368292, at *12, *23-24. A “management employee” is “any
person whose functions include responsibility for project
management and supervision of staff and the achievement of the
project’s overall goals and objectives.” D.C. Code § 1-614.11
(emphasis added). Thus, the Director of D.C. Government
Operations -- as described in the Attorney General’s letter -- is
a management employee subject to D.C. Code § 1-609.58.
                                 -8-

declaratory judgment that D.C. Code § 1-609.58(a) is

unconstitutional on its face and as applied.     Id. ¶ 117 & 18-19.

     The DCNG moves to dismiss the counts against it under Rule

12(b)(1) because neither Congress nor the DCNG has waived

sovereign immunity for Clayton’s constitutional claims.     D.C.

Nat’l Guard’s Mot. to Dismiss, D.C. Nat’l Guard’s Mem. in Supp.

of Mot. to Dismiss (“DCNG’s Mem.”) at 6-9.     The District also

moves to dismiss the amended complaint under Rule 12(b)(6).

District’s Mot. at 1.    Clayton opposes.

                             DISCUSSION

I.   CLAIMS AGAINST THE DCNG

     Clayton’s amended complaint seeks damages from the DCNG

under the Fourteenth Amendment and a declaratory judgment that

D.C. Code § 1-609.58(a) is unconstitutional.     The DCNG argues

that both counts must be dismissed because they are barred by

sovereign immunity.   DCNG’s Mem. at 6-9.

     “Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.”     FDIC v. Meyer, 510 U.S.

471, 475 (1994); United States v. Mitchell, 463 U.S. 206, 212,

(1983) (“It is axiomatic that the United States may not be sued

without its consent and that the existence of consent is a

prerequisite for jurisdiction.”).      “A waiver of sovereign

immunity ‘must be unequivocally expressed in statutory text, and

will not be implied.’”   Kurtz v. United States, 798 F. Supp. 2d
                                 -9-

285, 289 (D.D.C. 2011) (quoting Lane v. Pena, 518 U.S. 187, 192

(1996)).    If sovereign immunity has not been waived, a claim is

subject to dismissal under Rule 12(b)(1) for lack of subject

matter jurisdiction.   Mullen v. Bureau of Prisons, 843 F. Supp.

2d 112, 116 (D.D.C. 2012); see also Meyer, 510 U.S. at 475

(stating that “[s]overeign immunity is jurisdictional in

nature”).   “Plaintiff bears the burden of establishing that

sovereign immunity has been abrogated.”   Stone v. Dep’t of Hsg. &

Urban Dev’t, 859 F. Supp. 2d 59, 63 (D.D.C. 2012).

     In considering a motion to dismiss for lack of subject

matter jurisdiction, a court “treat[s] the complaint’s factual

allegations as true” and “grant[s] plaintiff ‘the benefit of all

inferences that can be derived from the facts alleged[.]’”

Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir.

2000) (quoting Schuler v. United States, 671 F.2d 605, 608 (D.C.

Cir. 1979)).   However, “[b]ecause subject matter jurisdiction

focuses on the court’s power to hear the claim, . . . the court

must give the plaintiff’s factual allegations closer scrutiny

when resolving a Rule 12(b)(1) motion than would be required for

a Rule 12(b)(6) motion[.]”   Aref v. Holder, 774 F. Supp. 2d 147,

159 (D.D.C. 2011).

     Clayton does not dispute the DCNG’s assertion that the DCNG

is a federal entity.   Even if she did, “‘[i]t is apparent that

the organized militia of the District of Columbia, which is
                                -10-

organized, armed, and controlled by the President of the United

States, is essentially a component of the federal government.’”

Lilly v. Schwartz, 713 F. Supp. 2d 15, 19 n.2 (D.D.C. 2010)

(quoting Seegars v. Ashcroft, 297 F. Supp. 2d 201, 241 (D.D.C.

2004)).   In light of the “degree of supervision and control

exercised over the District Guard in peacetime by federal

authorities[,]” the DCNG is a federal entity during times of

peace and times of war.   O’Toole v. United States, 206 F.2d 912,

917-18 (3d Cir. 1953).

      Despite the DCNG’s status as a federal entity, Clayton

argues that the court has subject matter jurisdiction over

Clayton’s claim for damages allegedly caused by the DCNG’s

constitutional violation because federal courts have jurisdiction

to hear military personnel decisions where constitutional wrongs

are alleged.   Clayton primarily relies on two cases for her

argument: Lilly and Larsen v. U.S. Navy, 486 F. Supp. 2d 11

(D.D.C. 2007).   However, neither case provides support for

Clayton’s argument that the United States has waived sovereign

immunity for claims for damages caused by constitutional

violations.    In Lilly, the plaintiff brought suit challenging his

removal from the DCNG and alleging that “the procedures that led

to his separation were inadequate.”    Lilly, 713 F. Supp. 2d at

17.   There, the plaintiff sought an equitable remedy in the form

of reinstatement to full active duty.   Id. at 16.   Similarly, in
                               -11-

Larsen, the plaintiff sought review of a military personnel

decision, alleging a constitutional violation and seeking

equitable remedies, and the court held that sovereign immunity

did not bar the claim.   See Larsen, 486 F. Supp. 2d at 16-17.

While these cases support a finding that constitutional

violations in military personnel decisions can be reviewed by

federal district courts, they do not disrupt the well-settled

principle that sovereign immunity bars claims against federal

agencies for damages caused by constitutional violations.     See

Meyer, 510 U.S. at 486 (holding that a remedy under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), is not available against the agencies of the federal

government); Duarte v. United States, 532 F.2d 850, 852 (2d Cir.

1976).   Because Clayton has not met her burden to establish that

this court has subject matter jurisdiction over her

constitutional claim for damages, Count IV of her amended

complaint will be dismissed as against the DCNG.

     The DCNG also argues that the court does not have subject

matter jurisdiction over Clayton’s claim against it for a

declaratory judgment that D.C. Code § 1-609.58(a) is

unconstitutional.   Clayton asserts that this court has

jurisdiction to hear her claims under 28 U.S.C. §§ 1332 and 1367.

Am. Compl. ¶ 4.   However, neither statute waives sovereign

immunity.   See Reading v. United States, 506 F. Supp. 2d 13,
                               -12-

20-21 (D.D.C. 2007).   Similarly, the Declaratory Judgment Act, 28

U.S.C. § 2201, provides a remedy where the court already has

jurisdiction, but the Act does not waive sovereign immunity.     See

Stone v. Holder, 859 F. Supp. 2d 48, 52 (D.D.C. 2012) (citing

Walton v. Fed’l Bureau of Prisons, 533 F. Supp. 2d 107, 114

(D.D.C. 2008)).   Because Clayton has not demonstrated that

sovereign immunity has been abrogated for her claim seeking

declaratory relief, Count V will be dismissed as to the DCNG.6

II.   CLAIMS AGAINST THE DISTRICT

      The District alleges that Clayton’s amended complaint should

be dismissed because it fails to state a claim against it.

      A district court can dismiss a complaint under Rule 12(b)(6)

when the complaint “fail[s] to state a claim upon which relief

can be granted[.]”   Fed. R. Civ. P. 12(b)(6); see also Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002) (“A Rule 12(b)(6)

motion tests the legal sufficiency of a complaint[.]”).

      To survive a motion to dismiss, a complaint must
      contain sufficient factual matter, accepted as true, to
      “state a claim to relief that is plausible on its
      face.” A claim has facial plausibility when the
      plaintiff pleads factual content that allows the court
      to draw the reasonable inference that the defendant is
      liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


      6
       Moreover, Clayton has not established that it would be
proper to sue DCNG -- a federal entity -- for a declaratory
judgment that a District of Columbia statute is unconstitutional.
                                 -13-

“[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations[.]”    Twombly, 550 U.S. at

555.   However, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the

line between possibility and plausibility of entitlement to

relief.’”    Iqbal, 556 U.S. at 678 (internal quotation marks

omitted) (quoting Twombly, 550 U.S. at 557).

       When considering a Rule 12(b)(6) motion, a court construes

the complaint in the light most favorable to the plaintiff and

“assume[s] the truth of all well-pleaded allegations.”    Warren v.

District of Columbia, 353 F.3d 36, 39 (D.C. Cir. 2004).     The

court may consider “only the facts alleged in the complaint, any

documents either attached to or incorporated in the complaint and

matters of which [it] may take judicial notice.”    EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir.

1997).

       A.    Causal connection between protected activity and
             adverse employment action

       The District argues that Clayton failed to allege sufficient

facts in Counts One, Two, and Three to demonstrate that there was

a causal connection between Clayton’s protected activities and

the adverse employment action.    District’s Mot. at 1.

         Clayton must allege that there is a causal link between her

supervisors’ threats of termination and her ultimate termination

on the one hand and her protected disclosures on the other hand
                               -14-

to state a claim of retaliation under the DC-WPA7 and DC-FCA8 or

a claim of wrongful termination under D.C. common law9.    Despite

the plaintiff’s burden, it is well-established that “[a]

plaintiff alleging retaliation faces a low hurdle at the motion

to dismiss stage.”   Teliska v. Napolitano, 826 F. Supp. 2d 94,

100 (D.D.C. 2011) (collecting cases).   With respect to causation,

“[a]t this early stage of the proceedings, plaintiff can meet her

prima facie burden of causation simply by alleging that the

adverse actions [that were supported by facts in her complaint]

were caused by her protected activity.”   Vance v. Chao, 496 F.

Supp. 2d 182, 185, 187 (D.D.C. 2007).



     7
       See Wilburn v. District of Columbia, 957 A.2d 921, 922 n.3
(D.C. 2008) (“A public employee makes a prima facie case [of
retaliation in violation of the DC-WPA] by showing that the
protected disclosure was a contributing factor in the prohibited
personnel action[.]” (citing Johnson v. District of Columbia, 935
A.2d 1113, 1119 (D.C. 2007))).
     8
       See Payne v. District of Columbia, 773 F. Supp. 2d 89, 97
(D.D.C. 2011) (“To establish a D.C. False Claims Act retaliation
claim, a plaintiff must show (1) that he or she engaged in
protected activity, (2) that the defendant had knowledge that the
plaintiff engaged in such protected activity, (3) that the
defendant terminated the plaintiff’s employment, and (4) that
there was a causal connection between the protected activity and
the defendant’s termination of the plaintiff’s employment.”).
     9
       To state a claim of wrongful termination under D.C. common
law, a plaintiff must “clearly articulate the applicable public
policy, [and] show a causal connection between protected activity
in which that plaintiff engaged and his or her termination.”
Stevens v. Sodexo, Inc., 846 F. Supp. 2d 119, 126 (D.D.C. 2012).
“That is, the plaintiff ‘must have been terminated for acting in
a protected manner.’” Id. (quoting Robinson v. Securitas Servs.,
Inc., 819 F. Supp. 2d 18, 21 (D.D.C. 2011)).
                               -15-

     A plaintiff may show causation through direct evidence or

circumstantial evidence, such as by showing that the employer had

knowledge of the employee’s protected conduct and a close

temporal proximity between the employer’s knowledge and the

adverse actions.   Rattigan v. Gonzales, 503 F. Supp. 2d 56, 77

(D.D.C. 2007); see also Johnson, 935 A.2d at 1120-21.     Clayton

argues that her amended complaint alleges sufficient facts to

create an inference that her reclassification and termination

were in retaliation for her protected conduct.10     Clayton’s

amended complaint supports a finding that the District knew of

Clayton’s protected conduct and that there was a close temporal

relationship between that knowledge and the adverse employment

action.   The amended complaint alleges that Albert and General

Schwartz were personal friends.   Am. Compl. ¶ 77.    It also

suggests that Albert refused to meet with Clayton until after her



     10
       In her opposition, Clayton also argues that her notice of
reassignment is direct evidence that her reclassification and
termination were retaliatory because the notice stated that the
reclassification “‘[was] taken in accordance with’ [General
Schwartz’s] inquiries.” Pl.’s Opp’n at 13 (first alteration in
original). However, Clayton’s amended complaint does not contain
this factual allegation and neither party has submitted a copy of
the reassignment notice for consideration. Thus, this argument
will not be considered because it is not relevant to determine
whether Clayton has pled sufficient facts in her amended
complaint to state a cause of action for her claims. See
Arbitraje Casa de Cambio, S.A. de C.V. v. U.S. Postal Serv., 297
F. Supp. 2d 165, 170 (D.D.C. 2003) (“‘It is axiomatic that a
complaint may not be amended by the briefs in opposition to a
motion to dismiss.’” (quoting Coleman v. Pension Benefit Guar.
Corp., 94 F. Supp. 2d 18, 24 n.8 (D.D.C. 2000))).
                                 -16-

termination was effective.   Id.    Considered in the light most

favorable to Clayton, these allegations and the reasonable

inferences drawn from them support a finding that Albert knew of

Clayton’s protected conduct.

     The temporal proximity between Clayton’s protected

activities and her reclassification and termination also support

Clayton’s argument that the adverse employment actions were

retaliatory.    Clayton alleges that she engaged in protected

conduct through August 2010.   See id. ¶ 42.    Clayton’s position

was reclassified the next month and she was notified of her

termination in October 2010.   Id. ¶¶ 74, 76.    The passage of

merely two months between Clayton’s protected conduct and the

reclassification and termination can be sufficient to establish a

causal connection.    See Booth v. District of Columbia, 701 F.

Supp. 2d 73, 79 (D.D.C. 2010).     Clayton’s retaliation and

wrongful termination claims will not be dismissed for failure to

state a claim.

     B.      DC-WPA claim

     Clayton claims that reclassifying the Director position as

an MSS position violated the DC-WPA.    The District argues this

claim should be dismissed because it is time-barred.    District’s

Mot. at 1.    To bring a civil action against the District under

DC-WPA, a complainant must file the action “within 3 years after

a violation occurs or within one year after the employee first
                               -17-

becomes aware of the violation, whichever occurs first.”   D.C.

Code § 1-615.54(a)(2).   Clayton filed her original complaint on

October 26, 2011.   Courts presume that an employee becomes aware

of the violation at the time that the adverse employment act

occurs.   See Sharma v. District of Columbia, 791 F. Supp. 2d 207,

214 (D.D.C. 2011); Stephenson v. Am. Dental Ass’n, 789 A.2d 1248,

1250 (D.C. 2002).   However, an employee may argue that she did

not learn that the action was retaliatory until some later date,

and thus, the one-year statutory period began later.   See Payne

v. District of Columbia, 808 F. Supp. 2d 164, 171 (D.D.C. 2011)

(explaining that the one-year statute of limitations for the

employee’s DC-WPA claim that his termination was retaliatory

began when the employee received notice of his termination

because the employee “never argued that he did not discover that

his termination was retaliatory until some later date”).

     The parties implicitly agree that a one-year statute of

limitations applies to Clayton’s reclassification claim but they

disagree to as to when the period began.   The District argues

that the one-year period began on September 27, 2010 when Clayton

“received a letter ‘removing her from her protected career

service position and reassigning her to an at-will MSS

position[.]’”   District’s Mot., Mem. of P. & A. in Supp. of Def.

D.C.’s Mot. to Dismiss the Am. Compl. (“District’s Mem.”) at 9

(quoting Am. Compl. ¶ 74).   Clayton alleges that although she
                               -18-

received notice of reclassification on September 27, 2010, she

did not discover that the reclassification was retaliatory until

her termination became effective on November 10, 2010.    See Pl.’s

Consolidated Opp’n to Defs.’ D.C. & D.C. Nat’l Guard’s Mots. to

Dismiss Am. Compl., Mem. of P. & A. in Supp. of Pl.’s

Consolidated Opp’n to Defs.’ D.C. & D.C. Nat’l Guard’s Mots. to

Dismiss Am. Compl. (“Pl.’s Opp’n”) at 10-11 (arguing that it was

not until November 2010 when “the operative facts of the

retaliation were revealed and made known to Plaintiff and the

discriminatory animus became known”).   Assuming that Clayton’s

allegation that she did not discover that the reclassification

was retaliatory until November 10, 2010 is true, her claim that

the reclassification of her Career Service position to an MSS

position was retaliatory was not filed untimely.

     C.   Wrongful termination claim

     The District also argues that Clayton’s wrongful termination

claim should be dismissed for failure to state a claim.

District’s Mem. at 15–17.   Clayton counters that her wrongful

termination claim falls under the “Adams exception” and is

distinct from her DC-WPA claim because Clayton also claims that

she was terminated for reporting Jones’s sexual harassment

complaint and “for taking action to stop [Clipper’s] illegal

activity[,]” not just for reporting it.   Pl.’s Opp’n at 24.
                               -19-

     Generally, an employer may terminate an “at-will” employee

at any time for any reason.   However, in Adams v. George W.

Cochran & Co., Inc., 597 A.2d 28, 34 (D.C. 1991), the District of

Columbia Court of Appeals recognized a narrow public policy

exception to the at-will doctrine when “the sole reason for the

discharge is the employee’s refusal to violate the law, as

expressed in a statute or municipal regulation.”    Id.   In Carl v.

Children’s Hospital, 702 A.2d 159 (D.C. 1997), the court expanded

the public policy exception to include any exception “firmly

anchored either in the Constitution or in a statute or regulation

which clearly reflects the particular ‘public policy’ being

relied upon.”   Id. at 162 (Terry, J., concurring); see also

Stevens v. Sodexo, Inc., 846 F. Supp. 2d 119, 126 (D.D.C. 2012).

     To state a claim for wrongful termination, the at-will

employee must “clearly articulate the applicable public

policy[.]”   Stevens, 846 F. Supp. 2d at 126.    Even where there is

a showing of a clearly identifiable policy, the D.C. Court of

Appeals has refused to find new exceptions to the doctrine of

at-will employment where the legislature has already “‘creat[ed]

a specific, statutory cause of action to enforce’ the public

policy at issue.”   See LeFande v. District of Columbia, 864 F.

Supp. 2d 44, 50 (D.D.C. 2012) (quoting Carter v. District of

Columbia, 980 A.2d 1217, 1225-26 (D.C. 2009)).
                                -20-

     Here, Clayton’s wrongful termination claim fails for two

reasons.   First, to the extent that Clayton claims that she was

wrongfully terminated because she reported Jones’s sexual

harassment complaint and attempted to stop Clipper’s allegedly

illegal activity, Clayton does not clearly articulate the

applicable public policy found in the Constitution, a statute, or

a regulation.   Her amended complaint alleges that as the Director

of the D.C. Government Operations Division, Clayton was “under an

obligation and duty to investigate and discipline potential

wrongdoing at the DCNG[.]”   Am. Compl. ¶ 11; see also id. ¶ 18.

However, Clayton does not identify an actual statute or municipal

regulation that articulates the public policy she believes was

involved here, and a general, vague duty does not suffice to

state a claim of wrongful termination.   See Robinson, 819 F.

Supp. 2d at 21-22.

     Second, to the extent that Clayton claims that she was

wrongfully terminated because she reported fraud, waste, and

abuse, her wrongful termination claim fails because this conduct

also violates the DC-WPA and the DC-WPA provides a remedy for the

illegal conduct.11   The public policy exception to the at-will


     11
       The DC-WPA “prohibits a supervisor from taking a
‘prohibited personnel action,’ including terminating an employee,
in retaliation for that employee’s having made a ‘protected
disclosure.’” Williams v. District of Columbia, 9 A.3d 484, 488
(D.C. 2010) (quoting D.C. Code §§ 1-615.52, 53). A protected
disclosure is
     any disclosure of information . . . , including a
                                -21-

doctrine “must arise from a statute or regulation that does not

provide its own remedy.”   Stevens, 846 F. Supp. 2d at 126 (citing

Carson v. Sim, 778 F. Supp. 2d 85, 97 (D.D.C. 2011)).    Thus,

because Clayton’s “conduct in reporting violations fell squarely

under the aegis of the [DC-WPA,]” recognizing a public policy

exception here is not warranted.   See Carter, 980 A.2d at 1225-26

(declining to find a public policy exception where the plaintiff

alleged that she was terminated for making protected

disclosures).

     D.   Due process claims

     Clayton claims that converting the Director position to an

MSS position and terminating her violated the Due Process Clause

of the Fifth Amendment.    Clayton also brings a facial challenge

to the constitutionality of D.C. Code § 1-609.58(a).    The



     disclosure made in the ordinary course of an employee’s
     duties by an employee to a supervisor or a public body
     that the employee reasonably believes evidences:
     (A) Gross mismanagement;
     (B) Gross misuse or waste of public resources or funds;
     (C) Abuse of authority in connection with the
     administration of a public program or the execution of
     a public contract;
     (D) A violation of a federal, state, or local law,
     rule, or regulation, or of a term of a contract between
     the District government and a District government
     contractor which is not of a merely technical or
     minimal nature; or
     (E) A substantial and specific danger to the public
     health and safety.
D.C. Code § 1-615.52. “An employee aggrieved by a violation of
the [DC-WPA] may bring a civil action against the District . . .
seeking relief and damages[.]” D.C. Code § 1-615.54(a)(1).
                                 -22-

District argues that Clayton’s facial challenge is contrary to

settled law and does not state a claim for procedural due

process.12    District’s Mot. at 1.

     To state a procedural due process claim, a plaintiff must

show that she was deprived of life, liberty, or property without

due process of law.    See Propert v. District of Columbia, 948

F.2d 1327, 1331 (D.C. Cir. 1991).       “Property interests are not

created by the Constitution, ‘they are created and their

dimensions are defined by existing rules or understandings that

stem from an independent source such as state law[.]’”      Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 (1985) (quoting Bd.

of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)).

             1.   Reclassifying Director position

     The District argues that reclassifying the Director position

from a Career Service position to an MSS position did not violate

Clayton’s due process rights as a matter of law because the

position was reclassified to comply with D.C. Code § 1-609.58(a),

a legislative action converting Career Service managers to at-

will employees that the legislature had the right to take.

District’s Mem. at 19-21.




     12
       The District does not challenge the adequacy of Clayton’s
as-applied constitutional challenge. Accordingly, that claim
will not be dismissed.
                               -23-

     Clayton was hired into a Career Service position that

carried with it a property right.13    “[A] D.C. Career Service

employee ha[s] a protected property interest in his job” because

he can be removed only for cause.     Thompson v. District of

Columbia, 530 F.3d 914, 918 (D.C. Cir. 2008); see also Hoey v.

District of Columbia, 540 F. Supp. 2d 218, 225 (D.D.C. 2008) (“By

ensuring that Career Service employees may only be terminated (or

otherwise disciplined) for cause and after adequate notice, the

[Comprehensive Merit Personnel Act] bestows upon Career Service

employees a legitimate claim of entitlement to their continued

employment that gives rise to a property interest protected by

the Due Process Clause.” (internal quotation marks omitted)).

Accordingly, a Career Service employee cannot “be ‘removed from

the Service’ without receiving due process.”    Thompson, 530 F.3d

at 918 (citing D.C. Dep’t of Corr. v. Teamsters Union Local No.

246, 554 A.2d 319, 326 (D.C. 1989)).




     13
       While the District does not dispute that a Career Service
employee has a property right in her job, the District argues
that Clayton does not have a property interest in her right to
seek review with the OEA of any termination of her employment.
District’s Mem. at 17 n.13 (citing Brandon v. D.C. Bd. of Parole,
823 F.2d 644, 649 (D.C. Cir. 1987) (explaining that the process
due is distinct from the substantive interest)). Although
Clayton alleges in her amended complaint that she had a property
interest in her right to appeal her termination to the OEA,
Clayton does not respond in her opposition to the District’s
argument. Thus, the District’s argument is undisputed and will
be deemed conceded. See Iweala v. Operational Techs. Servs.,
Inc., 634 F. Supp. 2d 73, 80–81 (D.D.C. 2009).
                                 -24-

        “[The court] [h]aving determined that [Clayton] possessed a

protected property interest in [her Career Service position], the

next question is what process was due.”    Propert, 948 F.2d at

1331.    Generally, a hearing is required before a party can be

deprived of a property right.    Where a party is deprived of a

property right following enactment of a statute, though, “the

legislative determination provides all the process that is

due[.]”    Logan v. Zimmerman Brush Co., 455 U.S. 422, 433 (1982);

see also Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239

U.S. 441, 445 (1915).    The District reclassified the Director

position as an MSS position to comply with D.C. Code § 1-609.58.

Clayton does not argue that the legislative process to enact the

statute was constitutionally deficient, but she notes that D.C.

Code § 1-609.58 was enacted long before her appointment and was

not what triggered the reclassification.    Given that, it may be

that her initial designation as a Career Service employee rather

than an MSS employee was faulty.    Nevertheless, the District

argues that Clayton received all the process due under the

statute when a Career Service management employee is converted to

MSS status.    Clayton neither disputes the legislative prerogative

to abolish protected government jobs nor sets forth what process

was due her in addition to the alternatives she was offered by

law to accept the reclassification or pursue other Career Service

opportunities, unpleasant as the alternatives may have been.
                                -25-

Clayton’s claim that reclassification of her position was

unconstitutional will be dismissed.14

     Clayton also claims that D.C. Code § 1-609.58(a) is

unconstitutional on its face.   The District argues that this

claim should be dismissed because Clayton did not establish that

there is no set of circumstances under which the statute could be

constitutional.   District’s Mem. at 21 n.14.    As is discussed

above, when a general statute works to deprive a person of a

property interest, the democratic process and not an

individualized deprivation hearing sufficiently protects their

rights.   See Bi-Metallic, 239 U.S. at 445-46.    Moreover, Clayton

failed to meet her heavy burden to show that the statute is

unconstitutional.   See Kraft Gen. Foods, Inc. v. Iowa Dep’t of

Revenue & Fin., 505 U.S. 71, 82 (1992).   Clayton fails to allege

facts sufficient to “establish that no set of circumstances

exists under which [D.C. Code § 1-609.58] would be valid.”      See

United States v. Salerno, 481 U.S. 739, 745 (1987).     Thus,


     14
       Clayton’s argument that the District applied D.C. Code
§ 1-609.58 as pretext to unlawfully reclassify her position,
Pl.’s Opp’n at 34, does not compel a different conclusion.
Clayton does not contest that the Director of the D.C. Government
Operations Division is a “management employee.” Section 1-609.58
does not allow the District any discretion in deciding whether to
a reclassify a Career Service position held by a “management
employee” as an MSS position. Thus, “the state of mind of local
officials who enforce or comply with state or federal regulations
is immaterial to whether the local government is violating the
Constitution if the local officials could not act otherwise
without violating state or federal law.” Bethesda Lutheran Homes
& Servs., Inc. v. Leean, 154 F.3d 716, 718 (7th Cir. 1998).
                                  -26-

Clayton’s facial challenge will be dismissed for failure to state

a claim.

           2.     Termination

     The District argues that Clayton’s termination did not

violate the Due Process Clause because Clayton did not have a

protected property interest in her job at the time she was

terminated.     District’s Mem. at 18-19.   Unlike a Career Service

position, “an at-will [MSS] employee has no liberty or property

interest in continued employment, and it is clear that D.C. law

creates no such interest.”      O’Donnell v. Barry, 148 F.3d 1126,

1139 (D.C. Cir. 1998).    Because Clayton was an at-will, MSS

employee at the time she was terminated, she did not have a

property interest in her position and she was not entitled to an

OEA appeal before she was terminated.       See Leonard v. District of

Columbia, 794 A.2d 618, 623-27 (D.C. 2002).

                         CONCLUSION AND ORDER

     Because Clayton did not establish that the DCNG waived

sovereign immunity, the DCNG’s motion to dismiss will be granted.

Clayton alleged a causal connection between her protected

disclosures and the adverse employment actions and demonstrated

that her DC-WPA claim is not time-barred.       Thus, Clayton’s DC-WPA

and DC-FCA claims will not be dismissed.      Because Clayton failed

to state a claim of wrongful termination, her common law claim

will be dismissed.    Clayton has not pled facts reflecting that
                                -27-

she was denied due process when the Director position was

reclassified as an MSS position, and Clayton did not have a

property interest in her job at the time she was terminated.     In

addition, Clayton failed to state a claim making a facial

challenge to D.C. Code § 1-609.58(a).   Thus, her due process

claim and claim for a declaratory judgment that D.C. Code

§ 1.609-58(a) is unconstitutional on its face will be dismissed.

Accordingly, it is hereby

     ORDERED that the DCNG’s motion [27] to dismiss be, and

hereby is, GRANTED.    It is further

     ORDERED that the District’s motion [26] to dismiss be, and

hereby is GRANTED IN PART and DENIED IN PART.   The District’s

motion regarding Counts One and Two of Clayton’s amended

complaint is denied.   Counts Three and Four and Clayton’s facial

challenge to D.C. Code § 1-609.58(a) in Count Five of Clayton’s

amended complaint are dismissed.

     SIGNED this 21st day of March, 2013.


                                       /s/
                                RICHARD W. ROBERTS
                                United States District Judge